DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In regards to the Applicant’s response filed 1/25/2021 claims 1-3, 5-11, 13-20 are pending and claims 4 and 12 are canceled.  
Claim Objections
Claims 1, 11, and 16, and their dependents are objected to because of the following informalities:  the claim limitation recites “in response to identifying the performance of the first feature, outputting a real-time first audio feedback signal having a first audible tone having a first ASDR envelope based upon the movement properties of the sporting device during the first feature,” this claim limitation is objected to because in the specifications paragraph 107 recites an “ADSR envelope” while the claim recites and “ASDR envelope”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Polzin et al. (US 20100303289) in view of Rose et al. (US 20130029791) in further view of Dugan et al. (US 20100130298) in further view of Marshall, Jr. et al. (US 4,289,307).
In regards to claim 1, Polzin discloses, “A computer-implemented method for providing audible feedback to an athlete during performance of an physical activity (para. 41 the computer implemented system contains a software in conjunction with the system used to identify the movement and motions of a target) comprising: receiving at a computer in real-time (para. 41-42 discusses the computing device receiving images of a user), a plurality of sequential images during a first athlete's performance of an physical activity (para. 53 the capture device takes images or capture a video (sequential images) of a user performing some sort of physical movement and the analysis system analyzes the images, this would inherently be the computing device); processing by the computer in real-time using an optical flow process (para. 212-213 body pose estimation, this is a type of optical flow process, also known as motion estimation, because it identifies each of the pixels in the image and identifies the change between the joints to identify motion, para. 195 system measures movement of the device analyzes the pixels and how they have changed from a target position in order to identify if the system has moved), pixels from the plurality of sequential images to identify image data of the first athlete performing a first feature of a first athletic movement involving a sporting device during the physical activity (para. 195 system measures movement of the device analyzes the pixels and how they have changed from a target position in order to identify if the system has moved, para. 49-50 the user is holding a tennis racket and the system will track the user as they use the object and track how the system uses the device and provide the visual feedback of the device as the user uses the device as an avatar, para. 52-53 the system will track different movements and take a video of them (sequential images), para. 204 the example of how the different frames of motion are captured and then compared to a time in the video, these images are also rendered and location of different joints are analyzed); in response to identifying the performance of the first feature, outputting a real-time first audio feedback signal having a first audible tone having a first ASDR envelope based upon the movement properties of the sporting device during the first (para. 59 some feedback components can be a speaker and that different audio feedback can be given dependent on the user’s motion, location of the motion, and type of motion, a sound will be output dependent on this, this would include the motion of the device discussed in para. 49-50 the motion of the device and user’s movements with the device can be tracked); detecting, as part of the real-time processing of pixels from the plurality of sequential images, image data within the plurality of images indicative that the first athlete is performing a second feature of the first athletic movement (para. 114 the image information can be broken down and the different points of motion can be identified, for example if a user is throwing a ball that would be the movement the first feature would be the movement of the shoulder and the second feature would be the movement of the wrist, this can all be identified using the coordinate plane, para. 147 the pixels are assigned to each of the different body parts, para. 196 pixels are compared to identify force vectors and movement);” but fails to disclose, “a first audible tone having a first ASDR envelope; and outputting, in real-time, a second audio feedback signal having a second tone having a second ASDR envelope based upon the movement properties of the sporting device during the second feature such that the athlete receives audio feedback during performance of the athletic movement configured to provide audible tempo feedback in regards to the athlete's performance of the first and second features of the athletic activity, where the audible tempo feedback is based on prior recorded movement properties of the sporting device associated with the first athlete.”  Rose teaches, “outputting, in real-time, a second audio feedback signal having a second tone based upon the movement properties of the sporting device during the second feature such that the athlete receives audio feedback during performance of the athletic movement (para. 49-50 at different points of the movement different sounds can be output such as when a first movement is initiated the sound is output and at the end of the movement another sound is output, see para. 47 the different parts of the movement such as the backswing, mid-swing, downswing are all recorded).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have combined the second audio feedback signal having a different sound, as taught by Rose, with the method of detecting and analyzing motion from real-time images, as disclosed by Polzin, for the purpose of creating a training method that analyzes a user’s movements and provides them with audible feedback in to help a user identify if they are performing the movements correctly. The references of Polzin and Rose fail to disclose, “configured to provide audible tempo feedback in regards to the athlete's performance of the first and second features of the athletic activity, where the audible tempo feedback is based on prior recorded movement properties of the sporting device associated with the first athlete.”  Further, Dugan teaches, “configured to provide audible tempo feedback in regards to the athlete's performance of [a] first and second features of the athletic activity (para. 27 the system provides an audio signal that is transmitted to the user based on a golf swing tempo, this would include the different parts of the swing), where the audible tempo feedback is based on prior recorded movement properties of the sporting device associated with the first athlete (para. 27 the system provides audio tempo of a golf swing that has been recorded of a user’s golf swing, Fig. 2 shows the flow chart of measuring and recording a swing then providing an analysis or a type of feedback such as a tempo based on the swing).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined providing a tempo to a user based on a good golf swing, as taught by Dugan, with the method of detecting and analyzing motion from real-time images, as disclosed by Polzin, for the purpose of creating a training method that analyzes user’s movements and provides them with (col. 2 ln. 53- col. 3 ln. 9 discusses how the system contains is able to identify a horizontal and a vertical motion and play a sound dependent on detected motion, abstract discusses playing a sound through an envelope of audio frequency based on the different directions collected of the motion, col. 9 ln. 13-29 discusses the sound envelope which will store and play the different sounds associated with the device and type of motion); a second tone having a second ASDR (col. 2 ln. 53- col. 3 ln. 9 discusses how the system contains is able to identify a horizontal and a vertical motion and play a sound dependent on detected motion, col. 9 ln. 13-29 the sound envelope which will store and play the different sounds associated with the device and type of motion, Fig. 4 presents the image showing the amplitude change of the different sounds, abstract discusses playing a sound through an envelope of audio frequency based on the different directions collected of the motion).”
In regards to claim 3, Polzin in view of Rose in further view of Dugan in view of Marshall, Jr. discloses the method of claim 1.  Polzin further discloses, “wherein the identification of the first feature comprises identifying an initiation image comprising: identifying pixels that correspond to at least one of a specific first body portion (Fig. 22 flow chart, system receives image 512, this is where the system will analyze and identify the images specific to a specific portion of the body, para. 192-195 the system identifies the different joints and parts of the body via the pixels in the image), wherein the first body portion is selected based upon a predetermined physical activity the athlete is to perform (para. 193 the model will be tracked and the different movements captured, para. 199 the capture file being a specific movement or activity being done); and determining, based upon the identified pixels, whether the pixel data is altered between a plurality of images within the sequential images such that the alteration satisfies a first threshold (para. 197 the system uses the pixels to identify different vector directions and as the model moves the system receives this information and uses the pixels to identify the changes in direction, para. 198 and Fig. 23A-23C to show the systems break down of the pixels and tracking them in order to identify motion, the changes in the vector would be the “alteration in the threshold”).
Claims 2, 5-10, and 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polzin et al. (US 20100303289) in view of Rose et al. (US 20130029791) in further view of Dugan et al. (US 20100130298) in view of Marshall, Jr. et al. (US 4,289,307), as applied to claim 1 above, in further view of 1.
In regards to claim 2, the modified system of Polzin above discloses the above mentioned but fails to disclose, “wherein the first audio feedback signal is a first audible tone at a first frequency and generating the second audio feedback signal comprises modulating the audible tone to a second frequency.” Pelletier teaches, “wherein the first audio feedback signal is a first audible tone at a first frequency and generating the second audio feedback signal comprises modulating the audible tone to a second frequency (see section 4.4 Frequency and Timbre which discusses that the pitch and sound can be changed depending on the amplitude and how depending on direction, step, location and different information a different sound can be played for each).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have combined the different sound feedback for different motions, as taught by Pelletier, with the modified method of Polzin, for the purpose of creating a method that is able to provide a user feedback with different sound frequencies the further they move away from a target.
In regards to claim 5, the modified system of Polzin discloses the above mentioned but fails to disclose, “wherein an output of the optical flow process is provided as an input to a motion entropy determination process comprising: providing flow field data comprising a pixel-distance change of an identified object from a first image to a second image; and using the flow field data to identify a specific type of motion of the athlete represented in the image data during performance of the physical activity.” Pelletier teaches, "wherein an output of the optical flow process is provided as an input to a motion entropy determination process (see section 3.2 discussing the optical flow field calculation) comprising: providing flow field data comprising a pixel-distance change of an identified object from a first image to a second image (see section 3.2 discussing the image taken and the matching and identifying of features between the two images); and using the flow field data to identify a specific type of motion of the athlete represented in the image data during performance of the physical activity (see section 3.2 Motion Flow discussing the use of the different optical flow techniques and how to apply them to get data about the motion from the images, this section discusses how the optical flow process is applied to identify the change in motion from the observed images).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined the use of optical flow techniques, as taught by Pelletier, with the modified system of Polzin, for the purpose of creating a method that uses optical flow equations to identify motion information from the different images of the physical activities.
In regards to claim 6, Polzin in view of Rose in view of Dugan in view of Marshall, Jr. in further view of Pelletier discloses the method of claim 5. Polzin further discloses, “wherein the second feature is detected from a motion parameter based on at least one of a location of a body portion of the athlete (para. 213 the pixels being looked at by the motion of the body, para. 240-242 the ability of the system to identify the motion of different body parts).”
In regards to claim 7, Polzin in view of Rose in view of Dugan in view of Marshall, Jr. in further view of Pelletier discloses the method of claim 6. Polzin further discloses, “wherein the determination of the motion parameter is determined based upon, at least in part, determining that a velocity value meets a first threshold (para. 250 the threshold velocity the hand must reach).”
In regards to claim 8, Polzin in view of Rose in view of Dugan in view of Marshall, Jr. in further view of Pelletier discloses the method of claim 6. Polzin discloses, “further comprising: utilizing the motion parameter in the generation of the second audio feedback signal (para. 50 providing feedback of the state of an object, the state of an object deals with the motion of the object such as a virtual racket or actual racket or the user's arm, para. 59 different audio feedback can be applied dependent on the state of the object, or the movement of the object).”
In regards to claim 9, Polzin in view of Rose in view of Dugan in view of Marshall, Jr. in further view of Pelletier discloses the method of claim 5.  Polzin further discloses, “wherein the physical activity is a golf swing having an upswing athletic movement and a subsequent downswing athletic movement (para. 199-211 collecting the motion of the golf swing throughout the movement)  and wherein detecting the image data that the first athlete is performing the first feature comprises detecting pixel data indicative that a golf club is within a first distance from a ground surface and detecting the image data that the second athlete is performing the second feature of the upswing athletic movement is detected from pixel data indicative that the golf club is within a second distance from a ground surface (para. 197 the pixels which are used to identify motion, para. 199-211 a golf swing and the movements that can be tracked and picked up by the system).”
In regards to claim 10, the modified system of Polzin discloses the above mentioned, but fails to disclose, “further comprising: based upon the detection of at least one of the first and the second feature, transmitting a third audible feedback signal having a third tone having a third ASDR envelope at a predetermined time based upon the occurrence of the first or second feature configured to indicate the proper timing for the athlete to perform an additional feature of the athletic performance.”  Furthermore, Rose teaches, providing audible feedback based on if a movement was performed correctly or incorrectly in para. 49-50. Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the providing audible feedback on proper motions to the user, as taught by Rose, with (col. 1 ln. 55-66 discussing the system contains an envelope to make different sounds related to horse motion).”  
In regards to claim 20, Polzin discloses, “The method of claim 6, wherein the determination of the motion parameter is determined based upon, at least in part, determining that a velocity value meets a first threshold” (para. 250 the threshold velocity the hand must reach).
Claim 11, 13-14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polzin et al. (US 20100303289) in view Godbout2, in further view of Dugan et al. (US 20100130298), in further view of Marshall, Jr. (US 4,289,307).
In regards to claim 11, Polzin discloses, “A computer-implemented method for determining an athletic attribute of an athlete (para. 41 the computer implemented system contains a software in conjunction with the system used to identify the movement and motions of a target) comprising: receiving a plurality of sequential images (para. 53 the capture device takes images or capture a video (sequential images) of a user performing some sort of physical movement and the analysis system analyzes the images, this would inherently be the computing device), wherein at least a first image comprises image data of an athlete before initiating performance of a predetermined physical activity and a plurality of subsequent images comprise image data of the athlete performing the predetermined physical activity (para. 53 the capture device takes images or capture a video (sequential images) of a user performing some sort of physical movement and the analysis system analyzes the images, this would inherently be the computing device, para. 49-50 the user is holding a tennis racket and the system will track the user as they use the object and track how the system uses the device and provide the visual feedback of the device as the user uses the device as an avatar); processing using an optical flow process at least a portion of the plurality of subsequent images to identify a first range of images located after the first image (para. 212-213 body pose estimation, this is a type of optical flow process, also known as motion estimation, because it identifies each of the pixels in the image and identifies the change between the joints to identify motion, para. 195 system measures movement of the device analyzes the pixels and how they have changed from a target position in order to identify if the system has moved), wherein the identification is based upon pixel data for a threshold quantity of pixels in the subsequent images reaching a first threshold level indicative that movement of an object in the images has occurred (para. 195 system measures movement of the device analyzes the pixels and how they have changed from a target position in order to identify if the system has moved, para. 49-50 the user is holding a tennis racket and the system will track the user as they use the object and track how the system uses the device and provide the visual feedback of the device as the user uses the device as an avatar, para. 52-53 the system will track different movements and take a video of them (sequential images), para. 204 the example of how the different frames of motion are captured and then compared to a time in the video, these images are also rendered and location of different joints are analyzed); processing the image data to locate an object having a known dimension, and using the known dimension to calibrate the image data (para. 213 the threshold for the pixels identifying the body parts and figuring out if a joint or body part has moved, para. 109 discussing how the system can calibrate and scale an image to hone in on the part of the body that is moving); processing images within the first range of images to identify an initiation image of a first feature involving a sporting device of the physical activity, comprising: (para. 167 the analysis of the pixels in the image to determine distance and movement of a body part, para. 213 where each body part has a threshold and it is identified if the body part has moved, this would include the motion of the device as well since as discussed in para. 49-50 the motion of the device and user’s movements with the device can be tracked); and utilizing the initiation image and the determination of the first body portion movement quality threshold in a determination that the athlete performed the first feature (para. 167 the analysis of the pixels in the image to determine distance and movement of a body part, para. 213 each body part has a threshold and it is identified if the body part has moved); and in response to identifying the performance of the first feature, transmitting a real-time first audio feedback signal having a first audible tone based upon the movement properties of the sporting device during the first feature,  (para. 50 the avatar overlay that will give feedback to the user based on their movement, para. 59 some feedback components can be a speaker and that different audio feedback can be given dependent on the user’s motion, location of the motion, and type of motion, a sound will be output dependent on motion),” but fails to disclose, “identifying pixels in the first range of images that correspond to a specific first body portion of the athlete, wherein the first body portion is selected based upon the predetermined physical activity;” and “[a first audible tone] having a first ASDR envelope” and “where the first audible tone is configured to provide audible tempo feedback for the athlete's performance of the first feature based on prior recorded movement properties of the sporting device or the first athlete.”  Godbout discloses, “identifying pixels in the first range of images that correspond to a specific first body portion of the athlete, wherein the first body portion is selected based upon the (see the different formulas of 3.1 and 3.2 used to identify the pixels, see 4.1 general discussing the focus on the user's feet and extracting the image data from the walking information recorded).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have combined the ability to focus on a specific body region for the movement, as disclosed by Godbout, with the motion capture method, as disclosed by Polzin, purpose of creating a method which can extract image data based on a specific body region performing an activity.  The references above fail to disclose, “where the first audible tone is configured to provide audible tempo feedback for the athlete's performance of the first feature based on prior recorded movement properties of the sporting device or the first athlete”. Further, Dugan teaches, “where the first audible tone is configured to provide audible tempo feedback for the athlete's performance of the first feature based on prior recorded movement properties of the sporting device or the first athlete (para. 27 the system provides audio tempo of a golf swing that has been recorded of a user’s golf swing, Fig. 2 shows the flow chart of measuring and recording a swing then providing an analysis or a type of feedback such as a tempo based on the swing).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined providing a tempo to a user based on a good golf swing, as taught by Dugan, with the method of detecting and analyzing motion from real-time images, as disclosed by Polzin, for the purpose of creating a training method that analyzes user’s movements and provides them with audible feedback in order for them to optimize the training process and keeping them on course when performing and practicing different athletic activities. Marshall, Jr. teaches, “[a device in which has] a first tone having a first ASDR envelope (col. 2 ln. 53- col. 3 ln. 9 discusses how the system contains is able to identify a horizontal and a vertical motion and play a sound dependent on detected motion, abstract discusses playing a sound through an envelope of audio frequency based on the different directions collected of the motion, col. 9 ln. 13-29 discusses the sound envelope which will store and play the different sounds associated with the device and type of motion).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having a sound envelopes for the detected motion, as taught by Marshall, Jr., with the method of detecting and analyzing motion from real-time images, as disclosed by Polzin, for the purpose of creating a training method that analyzes movement of a device and provides audible feedback based on the type of motion detected in order optimize the training process when performing and practicing different activities.
In regards to claim 13, Polzin in view of Godbout in further view of Dugan in further view of Marshall, Jr. discloses the method of claim 11.  Polzin further discloses, “further comprising: processing at least a portion of the plurality of sequential images to locate a completion image sequentially located after the first image, the completion image comprising image data of the athlete immediately upon completing the first feature of the predetermined physical activity (para. 240-241 discussing how the video is taken and different information can be looked out throughout the video, the video goes from when steps initiate and when they stop).” 
In regards to claim 14, Polzin discloses, taking different measurements at different points in time as seen in paragraph 25, but does not disclose, “further comprising: calculating a physical activity duration based upon the located initiation image and the located end image.”  The examiner had taken Official Notice in the previous office action dated 7/18/2018 that both the concepts and advantages of calculating a physical activity duration based upon the located 
In regards to claim 18, Polzin in view of Godbout, in further view of Dugan in view of Marshall, Jr. discloses the method of claim 11.  Polzin further discloses, “wherein the identification of the first feature comprises identifying an initiation image comprising: identifying pixels that correspond to at least one of a specific first body portion (para. 213 the pixels identify the motion and movement of the motion of the body parts), wherein the first body portion is selected based upon a predetermined physical activity the athlete is to perform (para. 199 the capture file being a specific movement or activity being done); and determining, based upon the identified pixels, whether the pixel data is altered between a plurality of images within the sequential images such that the alteration satisfies a first threshold (para. 149 each pixel has a depth value and dependent on that it can be identified location and movement of a body part, para. 167 the analysis of the pixels in the image to determine distance and movement of a body part).”
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polzin et al. (US 20100303289) in view Godbout,.
In regards to claim 15, the modified method of Polzin discloses the above mentioned, but fails to disclose, “wherein the output of the optical flow process is provided as an input to a motion entropy determination process comprising: providing flow field data comprising a pixel-distance change of an identified object from a first image to a second image; and using the flow field data to identify a specific type of motion of the athlete represented in the image data during performance of the predetermined physical activity.”  Pelletier teaches, “wherein the output of the optical flow process is provided as an input to a motion entropy determination process (see section 3.2 discussing the optical flow field calculation) comprising: providing flow field data comprising a pixel-distance change of an identified object from a first image to a second image (see section 3.2 discussing the image taken and the matching and identifying of features between the two images); and using the flow field data to identify a specific type of motion of the athlete represented in the image data during performance of the predetermined physical activity” (see section 3.2 Motion Flow discussing the use of the different optical flow techniques and how to apply them to get data about the motion from the images).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have combined the use of optical flow techniques, as taught by Pelletier with the modified method of Polzin, for the purpose of creating a method that uses optical flow equations to get information about motion from the different images.  
Claim 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polzin et al. (US 20100303289) in view Godbout,.
In regards to claim 16, Polzin discloses, “The method of claim 11, further comprising: detecting, as part of the real-time processing, image data within the plurality of images indicative that the first athlete is performing a second feature of a first athletic movement (para. 114 the image information can be broken down and the different points of motion can be identified, for example if a user is throwing a ball that would be the movement the first feature would be the movement of the shoulder and the second feature would be the movement of the wrist, this can all be identified using the coordinate plane as discussed in the cited paragraph);” but does not disclose, “outputting, in real-time, a second audible feedback signal having a second audible tone having a second ASDR envelope based upon the movement properties of the second feature such that the athlete receives audio feedback during performance of the athletic movement configured to provide audible tempo feedback in regards to the athlete's performance of the first and second features of the athletic activity”.  Rose teaches, “outputting, in real-time, a second audible feedback signal having a second tone based upon the movement properties of the second feature such that the athlete receives audio feedback during performance of the athletic movement” (para. 49-50 different points of the movement different sounds can be output such as when a first movement is initiated the sound is output and at the end of the movement another sound is output).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention of have combined the second audio feedback signal having a different sound, as taught by Rose, with the modified method of Polzin, for the purpose of creating a training method that analyzes a user’s movements and provides them with audible feedback in to help a user identify if they are performing the movements correctly.  Further, Godbout teaches, “configured to provide audible tempo feedback in regards to the athlete's performance of the first and second features of the athletic activity” (see section 4.2 discussing walking, this section discussing figure 5 specifically discusses how in the experiment they synchronized the foot falls with the different drum beats, this means a separate sound of drum beats is output as the foot falls, this would show how a user is provided with different drum sounds to synchronize the tempo of their walking).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have combined the method of transmitting the second audio feedback signal having a tempo, as taught by Godbout, with the modified method of Polzin for the purpose of creating a method which analyzes a user's movements and provides them audible feedback to synchronize their movements to a given sound.  Further, “a second tone having a second ASDR (col. 2 ln. 53- col. 3 ln. 9 discusses how the system contains is able to identify a horizontal and a vertical motion and play a sound dependent on detected motion, col. 9 ln. 13-29 the sound envelope which will store and play the different sounds associated with the device and type of motion, Fig. 4 presents the image showing the amplitude change of the different sounds, abstract discusses playing a sound through an envelope of audio frequency based on the different directions collected of the motion).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having different sound envelopes for the different directions, as taught by Marshall, Jr., with the method of detecting and analyzing motion from real-time images, as disclosed by Polzin, for the purpose of creating a training method that analyzes movement of a device and provides audible feedback based on the type of motion detected in order optimize the training process when performing and practicing different activities.
In regards to claim 17, Polzin in view of Godbout, in view of Dugan, in view of Marshall, Jr., in further view of Rose discloses the method of claim 16.  Polzin further discloses, “wherein (para. 50 providing feedback of the state of an object, the state of an object deals with the motion of the object such as a virtual racket or actual racket or the user's arm, para. 59 different audio feedback can be applied dependent on the state of the object, or the movement of the object).”
In regards to claim 19, Polzin in view of Godbout, in view of Dugan, in view of Marshall, Jr., in further view of Rose discloses the method of claim 16.  Polzin further discloses, “wherein the second feature is detected from a motion parameter based on at least one of a location of a body portion of the athlete (para. 213 the pixels being looked at by the motion of the body, para. 240-242 the ability of the system to identify the motion of different body parts).”
Response to Arguments
Applicant’s arguments with respect with respect to the 103 rejection in relation to the claimed amendments are considered moot.  The Applicant argues that the prior art references do not teach the amended limitation.  The Examiner points out that this argument is moot and that a new reference has been added in order to teach the newly amended limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsuan (US 20120242567) teaches of a system that has a sound generator including a sound envelope.
Nishitani et al. (US 20010015123) teaches of the different waves part of the ADSR sound envelope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/L.D.V/            Examiner, Art Unit 3715            

/JAMES B HULL/            Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
        2